Citation Nr: 1637116	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-11 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, type II, and/or multiple wounds to the right chest wall, right arm, and right elbow.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type II, and/or multiple wounds to the right chest wall, right arm, and right elbow.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  He is the recipient of numerous awards and decorations, to include the Bronze Star and the Purple Heart with an Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been received so as to reopen the previously denied claim for service connection for bilateral hearing loss, confirmed and continued prior denials of service connection for peripheral neuropathy of the right and left upper extremities, and denied a TDIU.

With regard to the Veteran's claims for service connection for peripheral neuropathy of the right and left upper extremities, such were initially denied in a July 2008 rating decision.  Thereafter, the Veteran submitted additional evidence consisting of progress notes and his claims were reconsidered in a December 2008 rating decision.  38 C.F.R. § 3.156(b) (2015).  Subsequently, the Veteran again submitted additional treatment records referable to such claims and they were reconsidered in the March 2010 rating decision on appeal.  Id.

In the August 2016 Informal Hearing Presentation, the Veteran's representative alleged that there was clear and unmistakable error (CUE) in the 40 percent rating assigned for the Veteran's right side grenade injury, affecting Muscle Group II, in that muscles from Groups IV and V were also injured and there was retained shrapnel.  The Veteran's representative argued that a 40 percent rating for each muscle group was warranted.  In this regard, the Board observes that service connection for such disability, with a 40 percent rating, was initially awarded in an October 1967 rating decision.  Subsequently, rating decisions issued in March 2005, March 2010, and October 2011 denied a rating in excess of 40 percent for such disability.  A motion for revision based on CUE must be plead with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44   (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").  The Veteran's representative's August 2016 argument did not specifically identify a rating decision that he believes is erroneous.  Thus, the Board finds that the August 2016 communication from the Veteran's representative does not constitute a reasonably raised CUE motion.  However, if he would like to file a motion for CUE, he is free to do so. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran's claim for service connection for bilateral hearing loss is reopened in the decision below.  The reopened claim, as well as the remaining matters on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in August 2007, the RO denied service connection for bilateral hearing loss.

2.  Evidence added to the record since the last final denial in August 2007 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The August 2007 decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran initially claimed entitlement to service connection for bilateral hearing loss in March 2007.  In an August 2007 rating decision, the RO considered the Veteran's service treatment records, post-service VA and private treatment records, and an August 2007 VA audiology examination.  The RO observed that the Veteran's service treatment records did not show that he met VA's criteria for impaired hearing; however, it was further noted that the Veteran received a Purple Heart, which denotes combat, and, as such, the RO acknowledged his in-service exposure to acoustic trauma.  It was observed that the Veteran's post-service treatment records and the August 2007 VA examination revealed a diagnosis of bilateral hearing loss for VA purposes; however, the VA examiner determined that such was not the result of acoustic trauma incurred during military service.  Therefore, the RO denied the Veteran's claim for service connection for bilateral hearing loss on the basis that there was no link between such disorder and his service and bilateral hearing loss manifested to a compensable degree within one year of his military service.

In August 2007, the Veteran was advised of the decision and his appellate rights.  He entered a notice of disagreement in September 2007 and a statement of the case was issued in May 2008.  In this regard, the statement of the case considered additional post-service VA treatment records, but continued the denial of service connection for bilateral hearing loss on the same basis as the August 2007 rating decision.  However, the Veteran did not file a timely substantive appeal.  In this regard, the Board notes the Veteran submitted a substantive appeal referable to his claim for service connection for bilateral hearing loss that is dated June 5, 2008;  however, such was not received by the RO until May 2009.  Furthermore, no evidence referable to his claim for service connection for bilateral hearing loss was received within the remainder of the appeal period and no relevant service department records have since been received.  Therefore, the August 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007) [(2015)].

Evidence received since the August 2007 decision includes additional post-service treatment records; however, such only reflect current treatment for the Veteran's bilateral hearing loss.  Also received since the prior final denial are the Veteran's own statements.  In this regard, he has reported that he suffered trauma to his ears in service when a hand grenade went off a few feet from his head and ears.  He also stated that he suffered severe trauma when a rifle exploded inside a truck he was riding in.  The Veteran indicated that he did not receive a hearing examination upon discharge from service and any such reference to a hearing test is not valid as none was performed.  He reported the onset of his current hearing loss was due to in-service acoustic trauma.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Additionally, his statements are presumed credible for the purposes of reopening his claim. 

The Board notes the Veteran was awarded multiple Purple Hearts and in an October 1967 rating decision was awarded service connection for wounds he suffered from a grenade injury, totaling 11 wounds.  Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of his significant combat service and severe injury from a grenade exploding, the Board finds that the evidence received since the August 2007 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection. See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for bilateral hearing loss was previously denied in August 2007 as the record did not indicate that this condition occurred in or was caused by service.  Since such time, the Veteran submitted statements indicating that his bilateral hearing loss was incurred during his combat service.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.


ORDER

New and material having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Board notes that he has a current diagnosis of such disorder pursuant to VA regulations as evidenced by the audiometric results from the August 2007 VA examination.  Also, as noted previously, as he served in combat, his in-service exposure to acoustic trauma is acknowledged.  Furthermore, the Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  However, the combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In the instant case, the August 2007 VA examiner opined that the Veteran's hearing loss was not the result of acoustic trauma incurred during service.  She noted noise induced hearing loss occurs at the time of the exposure, not after the noise has ceased and the etiology of the hearing loss is unknown.  Furthermore, in support of her opinion, she indicated that the Veteran's August 1967 separation examination revealed hearing within normal limits bilaterally.  However, it is unclear whether the examiner considered that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  In this regard, the Veteran's August 1967 separation examination reflects the following audiometric readings with ASA findings noted followed by ISO findings in parentheses.


500
1000
2000
3000
4000
Right
0 (15)
5 (15)
5 (15)
-
10 (15)
Left
5 (20)
0 (10)
5 (15)
-
5 (10)

Moreover, the August 2007 VA examiner did not consider the severity of the Veteran's report of his in-service acoustic trauma or the fact that, pursuant to Reeves, despite the fact that his service treatment records may not reflecting audiometric findings of bilateral hearing loss, the incurrence and presence of such disorder during his military service is presumed.  Therefore, the Board finds that an addendum opinion is necessary to decide the Veteran's claim for service connection for bilateral hearing loss.

With regard to the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper extremities, he has claimed that such disorder is secondary to his service-connected diabetes mellitus type II.  In this regard, there is conflicting evidence as to whether he has such a complication due to his diabetes.  Specifically, a March 2008 treatment record from the Veteran's primary care physician, it was noted that the Veteran reported shaking of his hands and feet, and physical examination revealed an intention type tremor of his heads.  Peripheral neuropathy causing tremor was diagnosed.  Additionally, in an October 2008 letter, the Veteran's private endocrinologist noted that the Veteran had diabetic peripheral neuropathy, but did not indicate the extremities affected.  Furthermore, in a February 2009 letter, the Veteran's private endocrinologist indicated that the Veteran had significant diabetic neuropathy with loss of sensation in his feet.  In a separate letter dated the same month, such physician reported that the Veteran had significant diabetic neuropathy in both of his hands and feet, and that such neuropathy was likely to be related to his history of type II diabetes.

In contrast, at a June 2008 VA examination, the examiner noted that the Veteran had been given a presumptive diagnosis of peripheral neuropathy without an electromyography or nerve conduction velocity testing (EMG/NCV).  Following an examination, bilateral upper extremity intermittent resting tremors was diagnosed.  The examiner further noted that there was no objective evidence of peripheral neuropathy secondary to diabetes.  Additionally, at a February 2010 VA examination, the examiner noted a diagnosis of hand tremors that were not caused by, related to, or aggravated by diabetes mellitus, and diabetes mellitus type II without objective evidence to support a diagnosis of peripheral neuropathy. 

More recent VA treatment records continue to reflect a question as to whether the Veteran has peripheral neuropathy of the bilateral upper extremities due to his diabetes mellitus.  In this regard, in March 2010, the Veteran complained of essential tremors and numbness to hands.  Upon examination of the Veteran's upper extremity, it was noted that he had a history of shrapnel injury to the elbow and shoulder with possible ulnar nerve impingement that was to be addressed by neurology with an EMG/NCV.  Ultimately, essential tremor, neuropathy (most likely due to diabetes), and probable ulnar neuropathy were diagnosed.  In May 2010, the Veteran was seen by neurology and benign essential tremors, possible ulnar neuropathy/entrapment, and diabetes were diagnosed.  In March 2010 and May 2010, it was noted that the Veteran was to undergo an EMG/NCV; however, the results of such testing are not of record.  In this regard, the April 2012 statement of the case reports that, on June 11, 2010, an EMG was completed, which was normal.  Therefore, such report should be obtained on remand.

Furthermore, in light of the conflicting evidence of record as to whether the Veteran has peripheral neuropathy of the bilateral upper extremities related to his diabetes mellitus and the absence of objective neurological testing, the Board finds that a remand is necessary to reevaluate such matter.  Furthermore, as the March 2010 VA treatment record suggests that the Veteran's ulnar neuropathy may be related to his in-service multiple wounds to the right chest wall, right arm, and right elbow, an opinion on such matter should also be obtained. 

Also, with regard to the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper extremities, he should be provided VCAA notice as to the secondary aspect of such claims.

With regard to the Veteran's claim for a TDIU, such is inextricably intertwined with the other claims on appeal, as the outcome of such claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the appeal for a TDIU must be deferred pending resolution of the other issues on appeal. 

Finally, with regard to all remanded claims, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained, to include updated records from Dr. Yoder (primary care physician), Dr. Issa (endocrinologist), and the VA Medical Center in Pensacola, Florida.  Thereafter, all identified records should be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities on a secondary basis.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated records from Dr. Yoder (primary care physician), Dr. Issa (endocrinologist), and the VA Medical Center in Pensacola, Florida, to include the EMG test from June 11, 2010.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's August 2007 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2007 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's diagnosed bilateral hearing loss is related to his military service, to include his acknowledged acoustic trauma associated with his combat service, or manifested within one year of his service discharge in August 1967.  In this regard, the examiner should note that, as the Veteran's separation examination was conducted prior to October 1967, the audiometric findings need to be converted from ASA to ISO units as shown above.  Furthermore, he or she is also advised that despite the fact that the Veteran's service treatment records may not reflecting audiometric findings of bilateral hearing loss, the incurrence and presence of such disorder during his military service is presumed.  

In offering such opinion, the examiner should consider and address the severity of the Veteran's report of his in-service acoustic trauma as described in his May 2009 substantive appeal and the continuity of related symptomatology.  The examiner should provide a rationale for any opinion offered.

4.  After all outstanding records have been associated with the record, afford the Veteran an appropriate VA examination so as to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral upper extremities.  The record and a copy of this Remand must be made available to the examiner.  The examiner should conducted any indicated testing, to include, if needed, EMG/NCV testing.

Thereafter, the examiner should address the following inquiries:

(A)  Provide all diagnoses of any neurological disorder(s) of the Veteran's right and/or left upper extremity, to include tremors, ulnar neuropathy, and diabetic peripheral neuropathy.

(B)  For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such is related to his military service, to include his acknowledged exposure to herbicides, or manifested within one year of his service discharge in August 1967.

(C)  For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such is caused OR aggravated by the Veteran's service-connected diabetes mellitus, type II.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(D)  For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such is caused OR aggravated by the Veteran's service-connected multiple wounds to the right chest wall, right arm, and right elbow.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering such opinions, the examiner should consider and address the Veteran's report of related symptomatology.  The examiner should provide a rationale for any opinion offered.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


